nsulaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on August 4, 2021 has been entered.  Applicant has:  amended claims 1, 6-9, 11, 13, and 16-18.  Claims 1-19 remain pending, have been examined and currently stand rejected. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
A copy of Foreign Application UNITED KINGDOM 1619301.3 11/15/2016 has been received in the present application.
It is noted, however, that applicant has not filed a certified copy of the following applications as required by 37 CFR 1.55:
UNITED KINGDOM 1603117.1 02/23/2016
UNITED KINGDOM 1603123.9 02/23/2016
UNITED KINGDOM 1604225.1 03/11/2016
UNITED KINGDOM 1606630.0 04/15/2016
UNITED KINGDOM 1603114.8 02/23/2016

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a computing agent that evaluates and/or executes the at least one rule of the smart contract, in claim 1;
the computing agent communicates with the additional one or more additional computing agents, […], in claim 6; 
one or more additional computing agents performing a task associated with the asset, in claim 6;
the computing agent coordinates and/or authorizes activities of each of the further computing agents, in claim 7;
at least one further computing agent generating a blockchain transaction relating to income associated with the asset, in claim 8;
at least one further computing agent generating a blockchain transaction relating to a cost associated with the asset, in claim 8;
at least one further computing agent processing the netting off of income against payments associated with the asset, in claim 8; 
at least one further computing agent generating and/or transmitting an alert to an owner of the asset, in claim 8; and 
wherein the computing agent generates a blockchain transaction upon detection of an event or trigger specified in the smart contract, in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “a computing agent that evaluates and/or executes the at least one rule of the smart contract.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure broadly indicates that a computing agent can be arranged to evaluate and/or execute the at least one rule of the smart contract.  See e.g., Published Specification [0007]; [0019]; [0032].  However, the disclosure fails to identify how the computing agent would be arranged and/or what steps are involved in the evaluating and/or executing of a rule.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).  Independent Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Claim 8 recites, in part, “at least one further computing agent generating a blockchain transaction relating to income associated with the asset” and “at least one further computing agent generating a blockchain transaction relating to a cost associated with the asset.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for these limitations.  Applicant’s disclosure merely reiterates the language found in the claim without providing any description as to how these specific blockchain transactions would be generated.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).  Claim 17 contains a substantially similar limitation to that described above, accordingly, claim 17 is also rejected for the same reasons and rational.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	The claim limitations that recite:  a computing agent that evaluates and/or executes the at least one rule of the smart contract, in claim 1; the computing agent communicates with the additional one or more additional computing agents, […], in claim 6; one or more additional computing agents performing a task associated with the asset, in claim 6; the computing agent coordinates and/or authorizes activities of each of the further computing agents, in claim 7; at least one further computing agent generating a blockchain transaction relating to income associated with the asset, in claim 8; at least one further computing agent generating a blockchain transaction relating to a cost associated with the asset, in claim 8; at least one further computing agent processing the netting off of income against payments associated with the asset, in claim 8; at least one further computing agent generating and/or “a computing resource which is a suitably arranged computing component(s), such as a server running a program, that provides processing functionality in parallel to the blockchain.”  See Published Specification [0109]; see also [0329-0356].  While the specification provides an example of what an agent or computing agent “may be”, the disclosure fails to identify the specific structure/computer and its corresponding program/algorithm for performing the specific computer functions identified above.  Since the disclosure does not clearly identify the specific structure/computer and the particular algorithm to perform each of the recited functions, claims 1 and 6-9 are indefinite and are rejected under 35 U.S.C. 112(b).  Claims 2-5 and 10 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 11 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 11 recites:
defining an asset whose ownership is split between multiple owners and comprising a plurality of private cryptographic keys, each private key being associated with a respective owner of the asset;
generating a registry comprising a plurality of public cryptographic keys, wherein each public key:
corresponds to a private key in the plurality of private cryptographic keys, and
is associated with a redeem script hash that can be identified within an unspent blockchain transaction;
generating a smart contract comprising at least one rule relating to automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset; and
evaluating and/or executing, by a computer agent, the at least one rule of the smart contract.
Here the claim recites the abstract idea of managing assets based upon stored rules.  See e.g., Published Specification [0001] and [0008].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction or legal interaction (e.g., asset management based on agreements in a contract).  It is further noted that, the performance of the one or more process steps 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 11 recites the additional element of:  using a computer agent [to evaluate and/or execute the at least one rule of the smart contract].  The computer agent is recited at a high-level of generality (i.e., as a computer, or computing component, performing generic computer functions such as analyzing data) such that it amounts to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Independent claim 1 recites the additional elements of:  an asset; a registry; a smart contract; and a computing agent [arranged to evaluate and/or execute the at least one rule of the smart contract].  The recited asset, registry and smart contract fail to perform any steps and, as drafted, amount to nothing more than generic computing components and/or software that are storing various types of data.  Additionally, claim 1 recites these devices/components at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to store, analyze data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1 and 11 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-10 and 12-19 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  The additional recited limitations in dependent claims 2-10 and 12-19 only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 2017/0046792 A1) (“Haldenby”) in view of Poon et al.: "The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments", January, 14 2016, Retrieved from the Internet: https://lightning.network/lightning-network-paper.pdf (“Poon”). 
Regarding Claim 1:  Haldenby discloses a computer-implemented system controlling a transfer made via a blockchain, the computer-implemented system comprising:
an asset whose ownership is split between multiple owners and comprising a plurality of private cryptographic keys, each private key being associated with a respective owner of the asset (See at least Haldenby Abstract; [0077]; [0096]; [0101]; [0117]; [0147-0148]; [0196].  Where Haldenby discloses an asset (i.e. asset/tracked asset, e.g., crypto-currency, virtual currency, physical assets (e.g., a vehicle)) whose ownership is split between multiple owners (i.e. distribution of ownership interests/subdivided ownership/partial ownership, e.g., “users 108 and 110 may agree to each obtain an equivalent ownership interest in the vehicle”) and comprises (i.e. is associated with) a plurality of private cryptographic keys (i.e. private cryptographic keys, e.g., private “crypto” keys), each private key being associated with a respective owner of the asset (i.e. “private cryptographic keys (e.g., a private "crypto' key) associated with each owner associated with the assets”).);
a registry comprising a plurality of public cryptographic keys wherein each public key (See at least Haldenby [0025]; [0034].  Where a registry (i.e. ledger, e.g., a hybrid public-private ledger) comprises a plurality of public cryptographic keys (i.e. public keys) wherein each public key:):
corresponds to a private key in the asset's plurality of private cryptographic keys (See at least Haldenby [0061]; [0083-0085]; Fig. 2);
a smart contract comprising at least one rule relating to the-automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset (See at least Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where a smart contract (i.e. rules engine and list of triggering events) comprises at ); and
a computing agent evaluates and/or executes the at least one rule of the smart contract (See at least Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where a computing agent (i.e. system, e.g., system 140) evaluates (i.e. accesses and determines) and/or executes (i.e. performs one or more operations) the at least one rule of the smart contract (i.e. one or more established rules).).
	Haldenby discloses a process for automatically performing event-based operations on assets tracked within a hybrid block-chain ledger.  Haldenby [0096].  Haldenby further discloses that blocks of conventional and hybrid blockchain ledgers may include common elements of data (e.g., a public key of the recipient, a cryptographic hash of the one or more prior transactions, etc.) that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets.  Haldenby [0072].  However, Haldenby does not explicitly disclose wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction.	Poon, on the other hand, teaches wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction (See at least Poon Section 3.3.5.  Where each public key (i.e. pubkeys, e.g., PAliceF, PBobF) is associated with a redeem script hash (i.e. a Pay to Script Hash) that can be identified within an unspent blockchain transaction (i.e. within a commitment transaction).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Examiner Note:  The phrase “wherein each public key: corresponds to a private key in the plurality of private cryptographic keys, and is associated with a redeem script hash that can be identified within an
unspent blockchain transaction” is non-functional descriptive material as it only describes, at least in part, characteristics of the public cryptographic keys, however, the fact that the public cryptographic keys have these particular characteristics fails to affect the structure of the claimed system or how any of the positively recited steps are performed by the claimed system.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 3:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the transfer is a transfer of currency to be made in respect of the asset, and wherein the transfer relates to income or costs associated with the asset (See at least Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where the transfer (e.g., transfer of a penalty amount) is a transfer of currency (e.g., a penalty amount, for example $340) to be made in respect of the asset (e.g., based on the user violating the mileage rule associated with the asset/vehicle), and wherein the transfer relates to income or costs associated with the asset (e.g., where a penalty is a cost associated with the vehicle).).

Regarding Claim 4:  The combination of Haldenby and Poon discloses the system according to claim 3.  Haldenby further discloses wherein the currency is Bitcoin, or any digital currency, or a tokenised value (See at least Haldenby [0026]; [0056]; [0110-0112]; [0176]).

Regarding Claim 5:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the at least one rule provided in the smart contract defines a payment schedule associated with the asset (See at least Haldenby [0075] “user 110 may specify a particular distribution of tracked assets (e.g., recurring bill payments, distributions to other owners, etc.) in response to an accident involving user 110 and/or user 110's death (e.g., triggering events).”; [0099]; see also [0104]; [0189]; [0194]; Fig. 4; Fig. 7A&B.  Where at least one rule (i.e. one or more established rules) provided in the smart contract (i.e. rules engine and list of triggering events) defines a payment schedule (e.g., recurring bill payment) associated with the asset.).

Regarding Claim 6:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses one or more additional computing agents, wherein the computing agent communicates with the one or more additional computing agents, each of said one or more additional computing agents performing a task associated with the asset (See at least Haldenby [0041]; [0051-0055]; [0078]; Fig. 1.  Where Haldenby discloses one or more additional computing agents (i.e. peer systems, e.g., per systems 160), wherein the computing agent (i.e. system, e.g., system 140) communicates with the one or more additional computing agents (e.g., by providing the peer system the encrypted rules engine and event triggers list), each of said one or more additional computing agents performing a task (e.g., hash the encrypted rules engine and event trigger list (i.e. smart contract) into the genesis block) associated with the asset.).

Regarding Claim 7:  The combination of Haldenby and Poon discloses the system according to claim 6.  Haldenby further discloses wherein the computing agent coordinates and/or authorizes activities of each of the further computing agents (See at least Haldenby [0106-0107].  Where the computing agent (i.e. system, e.g., system 140) is coordinates and/or authorizes activities of each of the further computing agents (e.g., by submitting an encrypted and hashed modified rules engine and/or list of triggering events to one or more of peer systems).).

Regarding Claim 8:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses:
at least one further computing agent generating a blockchain transaction relating to income associated with the asset (See at least Haldenby [0172]; [0177]; [0194]; Haldenby Claim 8.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates a blockchain transaction (i.e. generate and/or append a new data block) relating to income (i.e. proceeds) associated with the asset (i.e. associated with the asset, e.g., the sale of a vehicle).);
at least one further computing agent generating a blockchain transaction relating to a cost associated with the asset (See at least Haldenby [0075]; [0099]; [0172]; [0177]; [0203]; [0211-0212].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates a blockchain transaction (i.e. generate and/or append a new data block) relating to a cost associated with the asset (e.g., a penalty associated with the asset).);
at least one further computing agent processing the netting off of income against payments associated with the asset (See at least Haldenby [0172]; [0177]; [0194]; Haldenby Claim 8.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) processes (e.g., by appending a new data block to the blockchain) the netting off (i.e. ); and
at least one further computing agent generating and/or transmitting an alert to an owner of the asset, the alert providing a notification about an event relating to the asset (See at least Haldenby [0075]; [0099]; [0172]; [0177]; [0203]; [0211-0212]; Fig. 7B.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates and/or transmits an alert to an owner of the asset (i.e. warning alerting the owner), the alert (i.e. warning) providing a notification about an event relating to the asset (e.g., a violation associated with the asset).).

Regarding Claim 9:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the computing agent generates a blockchain transaction upon detection of an event or trigger specified in the smart contract (See at least Haldenby [0035-0036]; [0046]; [0187-0192]; Fig. 7A&B.  Where computing agent (i.e. system, e.g., system 140) generates a blockchain transaction (i.e. transaction request/data) upon detection of an event or trigger (i.e. triggering event) specified in the smart contract (i.e. in the rules engine and event trigger list).).

Regarding Claim 10:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the smart contract is stored in a Distributed Hash Table, and a hash of the smart contract is provided within metadata associated with a blockchain transaction (See at least Haldenby [0025]; [0041]; [0086]; [0089].  Where the smart contract (i.e. rules engine and event trigger list) is stored in a Distributed Hash Table (i.e. public-private ledger), and a hash of the smart contract (i.e. a hash of the rules engine and trigger list) is provided within metadata associated with a blockchain ).

Regarding Claim 11:  Haldenby discloses a computer-implemented method of controlling a transfer made via a blockchain, the method comprising:
defining an asset whose ownership is split between multiple owners and comprising a plurality of private cryptographic keys, each private key being associated with a respective owner of the asset (See at least Haldenby Abstract; [0077]; [0096]; [0101]; [0117]; [0147-0148]; [0196].  Where an asset (i.e. asset/tracked asset, e.g., crypto-currency, virtual currency, physical assets (e.g., a vehicle)) whose ownership is split between multiple owners (i.e. distribution of ownership interests/subdivided ownership/partial ownership, e.g., “users 108 and 110 may agree to each obtain an equivalent ownership interest in the vehicle”) and comprises (i.e. is associated with) a plurality of private cryptographic keys (i.e. private cryptographic keys, e.g., private “crypto” keys) is defined, each private key being associated with a respective owner of the asset (i.e. “private cryptographic keys (e.g., a private "crypto' key) associated with each owner associated with the assets”).);
generating a registry comprising a plurality of public cryptographic keys (See at least Haldenby [0025]; [0034].  Where a registry (i.e. ledger, e.g., a hybrid public-private ledger) comprising a plurality of public cryptographic keys (i.e. public keys) is generated.), wherein each public key:
corresponds to a private key in the plurality of private cryptographic keys (See at least Haldenby [0061]; [0083-0085]; Fig. 2);
generating a smart contract comprising at least one rule relating to automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset (See at least Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where a smart contract (i.e. rules engine and list of triggering events) comprising at least one rule (i.e. one or more established rules) relating to the-automated generation of one or more blockchain transactions (i.e. relating to generating transaction data associated with the performed operations and/or relating to generating one or more additional/new ledger blocks) to enable a transfer (e.g., transfer of a penalty amount) to be made in respect of the asset (e.g., where a transaction/block is generated to transfer a penalty amount since the user violated the mileage rule associated with the asset/vehicle) is generated.); and
evaluating and/or executing, by a computer agent, the at least one rule of the smart contract (See at least Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where a computing agent (i.e. system, e.g., system 140) evaluates (i.e. accesses and determines) and/or executes (i.e. performs one or more operations) the at least one rule of the smart contract (i.e. one or more established rules).).
	Haldenby discloses a process for automatically performing event-based operations on assets tracked within a hybrid block-chain ledger.  Haldenby [0096].  Haldenby further discloses that blocks of conventional and hybrid blockchain ledgers may include common elements of data (e.g., a public key of the recipient, a cryptographic hash of the one or more prior transactions, etc.) that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets.  Haldenby [0072].  However, Haldenby does not explicitly disclose wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction.	Poon, on the other hand, teaches wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction (See at least Poon Section 3.3.5.  Where each public key (i.e. pubkeys, e.g., PAliceF, PBobF) is associated with a redeem script hash (i.e. a Pay to Script Hash) that can be identified within an unspent blockchain transaction (i.e. within a commitment transaction).).
Examiner Note:  The phrase “wherein each public key: corresponds to a private key in the plurality of private cryptographic keys, and is associated with a redeem script hash that can be identified within an
unspent blockchain transaction” is non-functional descriptive material as it only describes, at least in part, characteristics of the public cryptographic keys, however, the fact that the public cryptographic keys have these particular characteristics fails to affect how any of the positively recited steps are performed.  For example, the registry is not generated in a particular manner simply because the public cryptographic keys have these characteristics.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby in view of Poon, as applied above, and further in view of Wuille Pieter: "Hierarchical Deterministic Wallets", version date February 5, 2016, Retrieved from the Internet: https://github.com/bitcoin/bips/blob/master/bip-0032.mediawiki (“Wuille”) in view of Anshel et al. (US 2013/0077783 A1) (“Anshel”).
Regarding Claim 2:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset (See at least Haldenby [0034]; [0036].  Where either the first or second entity is the asset (i.e. asset/tracked asset) and the other of the first entity and second entity (i.e. rules entity, e.g. business entity 150) is a controller or other entity associated with the asset (i.e. rules entity).).
	Haldenby discloses that a master cryptographic key may be generated and that the master cryptographic key can be used to generate additional private “crypto” keys which may be associated with corresponding users.  Haldenby [0076-0077]; [0082]; [0100-0101].  However, the combination of Haldenby and Poon does not explicitly disclose but Wuille teaches wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair (See at least Wuille p. 3 Child key derivation (CKD) functions.  Where at least one of the plurality of private cryptographic keys (i.e. child extended private key) is generated as a sub-key of an existing cryptographic key pair (i.e. parent extended key).) by at least:
determining a first entity second private key based on at least a first entity master private key and a generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a first entity second private key (i.e. child extended private key) is determined based on at least a first entity master private key (i.e. parent extended key) and a generator value (i.e. an index i).);
determining a second entity second private key based on at least a second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a second entity second private key (i.e. child extended private key) is determined based on at least a second entity master private key (i.e. parent extended key) and the generator value (i.e. an index i).); and
wherein the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key” and “Private parent key → public child key”.  Where first entity second public key (i.e. public child key) and the second entity second public key (i.e. public child key) are respectively based on at least the first/second entity master private key (i.e. parent extended key) and the generator value (i.e. index i).); .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Wuille, in order to create a wallet that can be shared partially or entirely with different systems, each with or without the ability to spend coins (Wuille p.2 Abstract).	The combination of Haldenby, Poon, and Wuille does not explicitly disclose but Anshel teaches:
determining a common secret (CS) at a first entity based on the first entity second private key and a second entity second public key, and determining the common secret (CS) at a second entity based on the second entity second private key and first entity second public key (See at least Anshel [0026]; [0040]; Fig. 10.  Where a common secret (CS) at a first entity (i.e. shared secret key at Alice) is determined (i.e. obtained) based on the first entity second private key (i.e. Alice’s private key) and a second entity second public key (i.e. Bob’s public key), and the common secret (CS) at a second entity (i.e. shared secret key at Bob) is determined based on the second entity second private key (i.e. Bob’s private key) and first entity second public key (i.e. Alice’s public key).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Anshel, in order to allow secure communications to occur between a first and second user (Anshel Abstract).
Examiner Note:  The phrase “wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair by at least: determining a first entity second private key […]; determining a second entity second private key […]; and determining a common secret (CS) […], wherein: the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value” is non-functional descriptive material as it only describes, at least in part, how at least one of the plurality of private cryptographic keys is generated, however, Applicant fails to recite a step, or steps, where at least one private cryptographic key is generated.  Rather, the instant claims merely require an “an asset comprising a plurality of private cryptographic keys.”  Additionally, the limitations found in claim 2 do not further refine any of the positively recited steps in claim 1, nor do they refine, modify and/or add to the claimed system (e.g., claim 2 is not adding additional structure to the system disclosed in claim 1).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	The phrase “either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset” is non-functional descriptive material as it only describes, at least in part, a particular title for the first and second entities, however, the fact that the first and second entities may have a particular title fails to affect how any of the positively recited steps are performed and/or the structure of the claimed system.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 12:  The combination of Haldenby and Poon discloses the method according to claim 11.  Haldenby further discloses wherein either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset (See at least Haldenby [0034]; [0036].  Where either the first or second entity is the asset (i.e. asset/tracked asset) and the other of the first entity and second entity (i.e. rules entity, e.g. business entity 150) is a controller or other entity associated with the asset (i.e. rules entity).).
	Haldenby discloses that a master cryptographic key may be generated and that the master cryptographic key can be used to generate additional private “crypto” keys which may be associated with corresponding users.  Haldenby [0076-0077]; [0082]; [0100-0101].  However, the combination of Haldenby and Poon does not explicitly disclose but Wuille teaches wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair (See at least Wuille p. 3 Child key derivation (CKD) functions.  Where at least one of the plurality of private cryptographic keys (i.e. child extended private key) is generated as a sub-key of an existing cryptographic key pair (i.e. parent extended key).) by at least:
determining a first entity second private key based on at least a first entity master private key and a generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a first entity second private key (i.e. child extended private key) is determined based on at least a first entity master private key (i.e. parent extended key) and a generator value (i.e. an index i).);
determining a second entity second private key based on at least a second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a second entity second private key (i.e. child ); and
wherein the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key” and “Private parent key → public child key”.  Where first entity second public key (i.e. public child key) and the second entity second public key (i.e. public child key) are respectively based on at least the first/second entity master private key (i.e. parent extended key) and the generator value (i.e. index i).); .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Wuille, in order to create a wallet that can be shared partially or entirely with different systems, each with or without the ability to spend coins (Wuille p.2 Abstract).	The combination of Haldenby, Poon, and Wuille does not explicitly disclose but Anshel teaches:
determining a common secret (CS) at a first entity based on the first entity second private key and a second entity second public key, and determining the common secret (CS) at a second entity based on the second entity second private key and first entity second public key (See at least Anshel [0026]; [0040]; Fig. 10.  Where a common secret (CS) at a first entity (i.e. shared secret key at Alice) is determined (i.e. obtained) based on the first entity second private key (i.e. Alice’s private key) and a second entity second public key (i.e. Bob’s public key), and the common secret (CS) at a second entity (i.e. shared secret key at Bob) is determined based on the second entity second private key (i.e. Bob’s private key) and first entity second public key (i.e. Alice’s public key).).

Examiner Note:  The phrase “wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair by at least: determining a first entity second private key […]; determining a second entity second private key […]; and determining a common secret (CS) […], wherein: the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value” is non-functional descriptive material as it only describes, at least in part, how at least one of the plurality of private cryptographic keys is generated, however, Applicant fails to recite a step, or steps, where at least one private cryptographic key is generated.  Rather, the instant claims merely require that “an asset comprising a plurality of private cryptographic keys” is defined.  Additionally, the limitations found in claim 12 do not further refine any of the positively recited steps in claim 11.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	The phrase “either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset” is non-functional descriptive material as it only describes, at least in part, a particular title for the first and second entities, however, the fact that the first and second entities may have a particular title fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not 

Regarding Claim 13:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the transfer is a transfer of currency to be made in respect of the asset, and wherein the transfer relates to income or costs associated with the asset, wherein the currency is Bitcoin, or any digital currency, or a tokenised value (See at least Haldenby [0026]; [0038]; [0056]; [0104]; [0107]; [0110-0112]; [0142]; [0172-0173]; [0176]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  Where the transfer (e.g., transfer of a penalty amount) is a transfer of currency (e.g., a penalty amount, for example $340) to be made in respect of the asset (e.g., based on the user violating the mileage rule associated with the asset/vehicle), and wherein the transfer relates to income or costs associated with the asset (e.g., where a penalty is a cost associated with the vehicle), wherein the currency is Bitcoin, or any digital currency, or a tokenised value.).

Regarding Claim 14:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the at least one rule provided in the smart contract defines a payment schedule associated with the asset (See at least Haldenby [0075] “user 110 may specify a particular distribution of tracked assets (e.g., recurring bill payments, distributions to other owners, etc.) in response to an accident involving user 110 and/or user 110's death (e.g., triggering events).”; [0099]; see also [0104]; [0189]; [0194]; Fig. 4; Fig. 7A&B.  Where at least one rule (i.e. one or more established rules) provided in the smart contract (i.e. rules engine and list of triggering events) defines a payment schedule (e.g., recurring bill payment) associated with the asset.).

Regarding Claim 15:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses the step of arranging the computing agent to communicate with further computing agents, and arranging each of said further computing agents to perform a task associated with the asset (See at least Haldenby [0041]; [0051-0055]; [0078]; Fig. 1.  Where the computing agent (i.e. system, e.g., system 140) is arranged to communicate with further computing agents (i.e. peer systems, e.g., per systems 160), each of said further computing agents arranged to perform a task (e.g., hash the encrypted rules engine and event trigger list (i.e. smart contract) into the genesis block) associated with the asset.).

Regarding Claim 16:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 15.  Haldenby further discloses wherein the computing agent coordinates and/or authorizes activities of each of the further computing agents (See at least Haldenby [0106-0107].  Where the computing agent (i.e. system, e.g., system 140) is coordinates and/or authorizes activities of each of the further computing agents (e.g., by submitting an encrypted and hashed modified rules engine and/or list of triggering events to one or more of peer systems).).

Regarding Claim 17:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses the step of providing:
at least one further computing agent generating a blockchain transaction relating to income associated with the asset (See at least Haldenby [0172]; [0177]; [0194]; Haldenby Claim 8.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates a blockchain transaction (i.e. generate and/or append a new data block) relating to income (i.e. proceeds) associated with the asset (i.e. associated with the asset, e.g., the sale of a vehicle).)
at least one further computing agent generating a blockchain transaction relating to a cost associated with the asset (See at least Haldenby [0075]; [0099]; [0172]; [0177]; [0203]; [0211-0212].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates a blockchain transaction (i.e. generate and/or append a new data block) relating to a cost associated with the asset (e.g., a penalty associated with the asset).);
at least one further computing agent processing the netting off of income against payments associated with the asset (See at least Haldenby [0172]; [0177]; [0194]; Haldenby Claim 8.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) processes (e.g., by appending a new data block to the blockchain) the netting off (i.e. disbursement/transfer of residual funds) of income against payments (i.e. of proceeds against outstanding lines) associated with the asset.); and
at least one further computing agent generating and/or transmitting an alert to an owner of the asset, the alert providing a notification about an event relating to the asset (See at least Haldenby [0075]; [0099]; [0172]; [0177]; [0203]; [0211-0212]; Fig. 7B.  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) generates and/or transmits an alert to an owner of the asset (i.e. warning alerting the owner), the alert (i.e. warning) providing a notification about an event relating to the asset (e.g., a violation associated with the asset).).

Regarding Claim 18:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein computing agent generates a blockchain transaction upon detection of an event or trigger specified in the smart contract (See at least Haldenby [0035-0036]; [0046]; [0187-0192]; Fig. 7A&B.  Where computing agent (i.e. system, e.g., system 140) ).

Regarding Claim 19:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the smart contract is stored in a Distributed Hash Table, and a hash of the smart contract is provided within metadata associated with a blockchain transaction (See at least Haldenby [0025]; [0041]; [0086]; [0089].  Where the smart contract (i.e. rules engine and event trigger list) is stored in a Distributed Hash Table (i.e. public-private ledger), and a hash of the smart contract (i.e. a hash of the rules engine and trigger list) is provided within metadata associated with a blockchain transaction (e.g., when it is added within the genesis block and/or when the hashed copy of the rules engine and event trigger list is appended to data specifying a transaction).).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Applicant argues that the Specification provides examples at pages 2, 4-6, and 13-14 of the PCT application describing how the computing agent evaluates and/or executes the at least one rule of the smart contract.  Amendment, pp. 7-8.  Examiner respectfully disagrees.  Pages 2, 4-6 merely reiterate the language found in the claims without providing any specific details as to what step(s) the computing agent would perform to evaluate and/or execute the at least one rule of the smart contract.  Pages 13-14 describe what a contract is, however, these pages along with the rest of the disclosure fail to provide any specific details as to how the evaluating and/or executing is performed.
	With respect to claims 8 and 17, Applicant argues that the disclosure provides examples on pages 14-18 and 21 of the PCT application describing how blockchain transaction would be generated.  Amendment, p. 8.  Examiner respectfully disagrees.  While these pages briefly mention that a blockchain Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  Even a "description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention." Ariad Pharma., 598 F.3d at 1356, quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997).
	With respect to claims 9 and 18, Applicant argues that the disclosure provides examples on at least pages 2, 5-6, 14-18, 26, and 49 of the PCT application for "generat[ing] a blockchain transaction upon detection of an event or trigger specified in the smart contract" such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  Amendment, p. 8.  Examiner agrees.  Accordingly, the 35 U.S.C. 112(a) rejection on claims 9 and 18 is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Applicant indicates that claims 1-10 have been amended to not invoke 112(f) and concludes that the 112(b) rejection is thereby moot.  Amendment, pp. 8-9.  Examiner respectfully disagrees.  Examiner contends that claims 1 and 6-9 continue to invoke 112(f) because they are using generic placeholders (e.g., computing agent, one or more additional computer agents, further computing agent) coupled with functional language (e.g., evaluate, execute, etc.), and the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function(s).  Furthermore, because the disclosure fails to clearly identify the specific structure/computer and the particular algorithm to perform each of the recited functions attributed to these generic placeholders, claims 1 and 6-9 remain indefinite.  Accordingly, the 112(b) rejection on claims 1-10 is being maintained.

Claim Interpretation
	Applicant indicates that they have amended the claims so that they no longer invoke 112(f).  Amendment, p. 9.  Examiner respectfully disagrees that the claims do not invoke 112(f).  As explained above in the “Claim Interpretation” section claims 1 and 6-9 continue to use generic placeholders (e.g., computing agent, one or more additional computer agents, further computing agent) coupled with functional language (e.g., evaluate, execute, etc.), and the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function(s).  Examiner contends that terms such as computing agent, one or more additional computer agents, and further computing agent are reasonably interpreted as generic placeholders because these terms fail to have a specific structural meaning.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.	Applicant argues that the claims do not fall within one of the three categories of abstract ideas because they recite steps pertaining to the use of rules in a smart contract.  Amendment, p. 11.  Examiner respectfully disagrees.  Examiner contends that the claim(s) recite the abstract idea of managing assets based upon stored rules.  This concept would fall within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction or legal interaction (e.g., asset management based on agreements in a contract).  The fact that the claimed invention uses a smart contract and/or rules in a smart contract merely ties the claimed invention to a particular environment (e.g., a blockchain environment).
may be used to refer to a computing resource which is a suitably arranged computing component(s).  See Published Specification [0109].  However, this is not an explicit definition of the term “agent” or “computing agent” because the description is open ended (e.g., may be) leaving room for alternative possibilities/interpretations.  Furthermore, the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.  MPEP 2106.04(a)(2)(II).	Applicant submits that even if claims are directed towards an abstract idea, that the claims are still patent-eligible because they integrate the alleged abstract idea into a practical application.  Amendment, pp. 12-13.  Examiner respectfully disagrees.  Applicant points to several supposed benefits of the claimed invention that are found in the Specification (Amendment, p. 13), however, these benefits/improvements/technical solution(s) are not found within the claim itself.  As indicated in the 101 rejection, seen above, the only additional element outside of the abstract idea is using a computer agent [to evaluate and/or execute the at least one rule of the smart contract].  The computer agent is recited at a high-level of generality (i.e., as a computer, or computing component, performing generic computer functions such as analyzing data) such that it amounts to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant argues that the claims amount to significantly more because, at least, the claims recite additional elements that are not well understood, routine, conventional activity in the field.  Berkheimer Memo (i.e. the April 19, 2018 USPTO Memorandum) and states that Office’s analysis is improper because it did not follow the Berkheimer Memo.  Amendment, p. 14.  This argument is unpersuasive.  Examiner notes that Berkheimer does not require a finding that all claim elements are well-understood, routine, and conventional.  Rather, a Berkheimer factual finding is required for additional elements or a combination of additional elements outside of the identified abstract idea.  See Berkheimer Memo at 2 ("[T]he Berkheimer decision ... does provide clarification as to the inquiry into whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity").  In this case, neither the prior 101 rejection nor the current 101 rejection identify any claim elements as being well-understood, routine, [or] conventional to a skilled artisan in the relevant field.  Accordingly, the Berkheimer Memo does not apply.  Nowhere does the Berkheimer decision or Berkheimer Memo compel an Examiner to make or rely on such findings, and Applicant’s arguments fail to convey that such evidence is necessary in this case.
Applicant also indicates that the Office Action relies on Official Notice as evidence for the 101 rejection.  Amendment, 14-15.  This argument is unclear and appears to be cut and paste boiler plate language that does not apply the facts of the case or the Office Action in general.  Nowhere in the prior or current office actions was Official Notice used.  Furthermore, as indicated in the response above, none of the additional elements in the in the 101 rejection were identified as being well-understood, 
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103
	Applicant’s argues that the art of record does not teach or disclose "an asset whose ownership is split between multiple owners," as recited in amended claim 1.  Amendment, pp. 15-17.  Examiner agrees.  A new reference, which is also by Haldenby (US 2017/0046792 A1), has been added to the art rejection to teach/disclose these newly added features.	Applicant argues that Poon does not teach or disclose: "a registry comprising a plurality of public cryptographic keys wherein each public key: corresponds to a private key in the plurality of private cryptographic keys, and is associated with a redeem script hash that can be identified within an unspent blockchain transaction" and that “[T]he Office has previously conceded that Haldenby alone does not teach or disclose these features.”  Amendment, p. 17.  Examiner respectfully disagrees and notes that Applicant has misread the prior Office Action.  Poon was not, and is not, used to teach "a registry comprising a plurality of public cryptographic keys wherein each public key: corresponds to a private key in the plurality of private cryptographic keys”, rather this feature was disclosed by Haldenby.  Poon was/is used to teach wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction.	Applicant further argues that claim 1 recites that the "redeem script hash that can be identified within an unspent blockchain transaction", and that Poon fails to disclose this feature.  Amendment, p. 17.  Examiner respectfully disagrees.  Poon describes where each public key (i.e. pubkeys, e.g., PAliceF, PBobF) is associated with a redeem script hash (i.e. a Pay to Script Hash) that can be identified within an unspent blockchain transaction (i.e. within a commitment transaction).  Poon Section 3.3.5.  Poon 
	Claim 11 is substantially similar to claim 1, accordingly, the responses provided above with respect to claim 1 would also be applicable to claim 11.	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Wilson, JR. et al. (US 2017/0103385 A1) discloses a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger.  Wilson Abstract.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 1, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685